DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 14, and 17 recite “wherein the surface fictive temperature measured on the first surface is at least 50°C above a glass transition temperature”. Claim 1 does not recite a step of measuring a surface fictive temperature. It is unclear when the measuring step occurs in the method.
Claims 11, 14, and 17 recites the limitation "the surface fictive temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HESS et al. (US 3,287,200) in view of LONG (US 3,174,839).
Hess teaches a method for strengthening glass sheets. Hess teaches a first step of thermal tempering a glass sheet by heating a glass to a temperature above the transition temperature and then rapidly cooling (col. 4 lines 65-74). Hess teaches that the thermally tempered glass then undergoes chemical strengthening (col. 1 lines 25-32).
Long teaches cooling a glass sheet having a transition temperature, from a temperature greater than the transition temperature to a temperature less than the transition temperature by transferring thermal energy from the glass sheet to a heat sink by conduction across a gap that is free of solid or liquid matter (claim 1, figure 1). In the method of Long, tempering occurs only through the use of the heat sinks (claim 1) therefore 100% of the thermal energy leaving the glass sheet crosses the gap and is received by the heat sink to provide a thermally strengthened glass article.
It would have been obvious to one of ordinary skill in the art to use the method of Long in the method of Hess because Long teaches that this method provides tempering so great and so rapid that they have distinctly superior physical and surface characteristics (col. 2 lines 67-70).
Regarding claims 2 and 3, Hess does not teach etching the thermally strengthened glass sheet therefore no portion of the thermally strengthened glass is removed during the chemical strengthening.
Regarding claim 4, Long teaches that “the rate of cooling of the glass sheet may be accelerated to virtually any desired degree” (col. 2 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art that a cooling rate of -270°C/second or greater would have been achieved through routine experimentation.
Regarding claim 5, Hess teaches the thermally strengthened glass article comprises a thickness and a DOC 0.15 to 0.23 times the thickness of the thermally strengthened glass article (col. 2 lines 35-40) which overlaps with the claimed range of greater than or equal to 0.17 times.  
Regarding claim 6, Hess teaches chemically strengthening the thermally strengthened glass sheet comprises generating a surface CS of at least 40,000 psi (col. 3 lines 26-28), which is 2.75 × 105 MPa and falls into the claimed range of about 700 MPa or greater, while maintaining the DOC.  
Regarding claim 7, Hess teaches chemically strengthening the thermally strengthened glass article comprises generating a chemically strengthened region that extends from a first surface of the glass-based layer to a DOL that is at least 1 micron thick (col. 2 lines 19-20) which incorporates the claimed range of greater than or equal to about 10 micrometers.  
Regarding claim 8, Hess teaches chemically strengthening the thermally strengthened glass article comprises immersing the thermally strengthened glass sheet in a molten salt bath comprising KNO3 (col. 1 line 50).  
Regarding claim 19, In the method of Long, tempering occurs only through the use of the heat sinks (claim 1) therefore 100% of the thermal energy leaving the glass sheet crosses the gap and is received by the heat sink to provide a thermally strengthened glass article.
Regarding claim 20, see the discussions of claims 1-3 above.

Claims 9, 10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HESS et al. (US 3,287,200) in view of LONG (US 3,174,839) as applied to claim 1 above, and further in view of AMIN et al. (US 2014/0370302).
Hess as modified by Long teaches a method for strengthening glass sheets. Hess teaches the molten salt bath has a temperature in the range at or above 750 °F (col. 6 lines 9-10), which is 398 °C, and overlaps with the claimed range of from about 380 °C to about 430 °C.  Hess teaches a salt bath comprising KNO3 (col. 1 line 50).
Amin teaches a method of chemically strengthening glass in a bath comprising KNO3, NaNO3, and LiNO3 separately or in combination (para. 0064). Therefore it would have been obvious to one of ordinary skill in the art to try a molten salt bath comprising KNO3 and NaNO3 because Amin teaches that it is a known equivalent for a bath of KNO3 (para. 0064).
Regarding claims 10, 13, and 16, Hess teaches that the method can be used on thinner glass (col. 8 lines 45-51). Amin teaches that glass intended for a cover for a touch screen display is about 0.2 to about 2.0 mm (para. 0036). It would have been obvious to one of ordinary skill in the art to use to the method of Hess to produce covers for touch screen displays because Hess teaches that the present invention includes glass articles irrespective of their thickness (col. 8 lines 53-54).

Claims 11, 12, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HESS et al. (US 3,287,200) in view of LONG (US 3,174,839) as applied to claim 1 above, and further in view of MASCHMEYER et al. (US 2016/0031753).
Hess as modified by Long teaches a method for strengthening glass sheets.
Maschmeyer teaches a method for strengthening a glass sheet. Maschmeyer teaches thermally strengthening a glass sheet (para. 0074).
Regarding claims 11, 14, and 17, Maschmeyer teaches a surface fictive temperature measured on the first surface is at least 50°C above a glass transition temperature of the glass (para. 0050). It would have been obvious to one of ordinary skill in the art to modify the method of Hess to achieve the fictive temperatures taught by Maschmeyer because Maschmeyer teaches glass sheets with this fictive temperature have improved damage resistance (para. 0050).
Regarding claims 12, 15, and 18, Maschmeyer teaches a surface roughness of 0.2 to 1.5 nm over an area of at least 10 x 10µm (para. 0063). It would have been obvious to modify the method of Hess to produce glass of this surface roughness because low surface roughness values are desirable in glass manufacturing.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Fredley teaches at most 20% of heat is removed by conduction; however, Fredley has been replaced by Long to teach this amended limitation.
Applicant argues on pages 8-9 that Hess’ lack of teaching a removing step does not amount to a teaching of not removing. The examiner disagrees. Since Hess does not teach an active step of etching, polishing or grinding; one of ordinary skill in the art would deduce that no portion of the thermally strengthened glass is removed during the chemical strengthening step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741